               Case 6:20-cv-00570-SB      Document 115             Filed 08/03/20   Page 1 of 15




     ELLEN F. ROSENBLUM
     Attorney General
     TRACY ICKES WHITE #904127
     Senior Assistant Attorney General
     ANDREW HALLMAN #083480
     Assistant Attorney General
     YUFENG LUO #184009
     Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Tracy.I.White@doj.state.or.us
            Andrew.Hallman@doj.state.or.us
            Yufeng.Luo@doj.state.or.us

     Attorneys for Defendants




                                 IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                          EUGENE DIVISION



     PAUL MANEY; GARY CLIFT; GEORGE                       Case No. 6:20-cv-00570-SB
     NULPH; THERON HALL; DAVID HART;
     MICAH RHODES; and SHERYL LYNN                        DEFENDANTS' MOTION FOR PARTIAL
     SUBLET, individually, on behalf of a class of        SUMMARY JUDGMENT
     other similarly situated,

                       Plaintiffs,                        Request for Oral Argument

              v.

     STATE OF OREGON; KATE BROWN,
     COLETTE PETERS; HEIDI STEWARD;
     MIKE GOWER; MARK NOOTH; ROB
     PERSSON; and KEN JESKE,

                       Defendants.




Page 1 -   DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
           TIW/rrc/#10182925
                                                  Department of Justice
                                                  1162 Court Street NE
                                                 Salem, OR 97301-4096
                                          (503) 947-4700 / Fax: (503) 947-4791
                  Case 6:20-cv-00570-SB         Document 115              Filed 08/03/20   Page 2 of 15




                                            LR 7-1(A) CERTIFICATION

                 Counsel for defendants certify that the parties have conferred on this motion for partial

     summary judgment and the parties were unable to reach agreement.

                                                        MOTION

                 Defendants move for partial summary judgment pursuant to Federal Rules of Civil

     Procedures 56. Judgment should be granted on the damages part of the Eighth Amendment

     claim and the entirety of the negligence claim for the following reasons:

                          1. The damages portion of the Eighth Amendment claim is barred by qualified
                              immunity1. There is no clearly established law regarding the appropriate

                              response to the world-shaking COVID-19 pandemic.

                          2. The state claim for negligence is barred by the statutory doctrine of

                              discretionary immunity.

                 This motion is supported by the declarations2 previously filed in support of defendants’

     response to plaintiffs’ motion for preliminary injunction. In addition, this motion is supported by

     the Supplemental Declaration of Joe Bugher, accompanying this motion.

                                             LEGAL MEMORANDUM

         I.      Introduction.

                 The COVID-19 pandemic is an extraordinary event. There is no controlling case law

     explaining how to address such a situation in the prison context. Every country, every state,

     every institution is grappling to figure out how to handle the many complex issues that have

     arisen. The Oregon Department of Corrections (“ODOC”), in particular, has taken enormous

     measures to adjust nearly every aspect of its institutions in order to mitigate the dangers to its

     Adults in Custody (“AICs”). Their extraordinary measures, combined with the unprecedented
     1
       Defendants recognize that, at this juncture, the claim for injunctive relief on the § 1983 claim
     will continue, regardless of this motion.
     2
       These are the Declarations of Heidi Steward (Doc. 83), Daniel Dewsnup (Doc. 84), Gary
     Russell (Doc. 85), Ken Jeske (Doc. 86), Joe Bugher (Doc. 87), Brandon Kelly (Doc. 88), Jacob
     Humphreys (Doc. 89).
Page 2 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
              TIW/rrc/#10182925
                                                         Department of Justice
                                                         1162 Court Street NE
                                                        Salem, OR 97301-4096
                                                 (503) 947-4700 / Fax: (503) 947-4791
                   Case 6:20-cv-00570-SB       Document 115              Filed 08/03/20   Page 3 of 15




     nature of the pandemic, are more than sufficient to establish qualified immunity on the claim that

     they acted with deliberate indifference in violation of the Eighth Amendment.

                  Additionally, the steps the ODOC has taken have been made at the highest levels of State

     and ODOC government. The questions of how to address this unprecedented situation are

     inherently ones requiring discretionary judgment regarding policy and practice. As such, the

     State is protected by discretionary immunity from the negligence claim.

                  The Court should grant judgment in favor of defendants on 1) the damages portion of the

     Eighth Amendment claim., and 2) the entire negligence claim.
         II.      Undisputed facts.

                  A. The COVID-19 pandemic.

                  The unparalleled nature of the COVID-19 pandemic is undisputed.3 COVID-19 first

     emerged in the United States in January 2020. See CDC Morbidity and Mortality Weekly Report

     (June 5, 2020).4 It was previously called “2019 novel coronavirus.” CDC Coronavirus Disease

     2019 (COVID-19), “About COVID-19” (last updated June 16, 2020). The name reflects the

     nature of the disease—novel. It is so called because a “novel coronavirus is a new coronavirus

     that has not been previously identified.” Id.

                  The virus quickly spread throughout the world. SAC ¶¶ 45, 46. Its sudden appearance

     and rise in the United States is documented in CDC data, particularly the graph entitled “New

     Cases by Day.”5 This data shows the chilling increase in disease prevalence in the United States

     from zero to more than four million cases in little more than six months. Id.

                  The disease was soon declared a pandemic by the World Health Organization (“WHO”).

     SAC ¶ 56 (pandemic declared on March 11, 2020). As defined by plaintiffs, “Pandemics occur

     3
       The facts regarding the COVID-19 pandemic are taken from plaintiffs’ Second Amended
     Complaint (“SAC”) and the U.S. Centers for Disease Control and Prevention (“CDC”).
     4
       https://www.cdc.gov/coronavirus/2019-ncov/cdcresponse/about-COVID-
     19.htmlps://www.cdc.gov/mmwr/volumes/69/wr/mm6922e1.htm.
     5
        See CDC Coronavirus Disease 2019 (COVID-19), “Cases in the U.S.” (last accessed July 28,
     2020), https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.
Page 3 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
               TIW/rrc/#10182925
                                                        Department of Justice
                                                        1162 Court Street NE
                                                       Salem, OR 97301-4096
                                                (503) 947-4700 / Fax: (503) 947-4791
               Case 6:20-cv-00570-SB          Document 115              Filed 08/03/20   Page 4 of 15




     when a new virus emerges to infect people and can sustainably spread between people. Because

     there is little to no pre-existing immunity against the new virus, it spreads easily amongst

     humans.” SAC ¶ 45 n.12.

               The governor of Oregon declared a state of emergency on March 8, 2020; the president of

     the United States soon followed, declaring a national emergency on March 13, 2020. SAC ¶¶

     54, 57.

               B. The parties.

               As set forth in the complaint, the plaintiffs are AICs held at various institutions within
     ODOC.6 SAC ¶¶ 3-9. The plaintiffs allege that due to their age and/or medical conditions, they

     are at increased risk of COVID-19 infection and death. SAC ¶¶ 3-9. For the purposes of this

     motion, defendants do not dispute these allegations.

               Defendants7 are 1) the State of Oregon8; 2) Kate Brown, the Governor of Oregon; 3)

     Colette Peters, the Director of ODOC; 4) Heidi Steward, the Deputy Director of ODOC; 5) Mike

     Gower, the Assistant Director of Operations for ODOC; 6) Mark Nooth, the Eastside

     Administrator of ODOC; 7) Rob Persson, the Westside Institutions Administrator for ODOC;

     and 8) Ken Jeske, the Administrator for Oregon Corrections Enterprises9). SAC ¶¶ 10-17.

     Because the individuals manage some or all of ODOC’s response to the COVID-19 crisis, many

     of the references below will refer simply to ODOC.

               C. Defendants’ response to the pandemic.

               The Court has been fully informed on defendants’ response to the pandemic in the briefs

     and hearing on plaintiffs’ motion for preliminary injunction. The Court has also issued an

     6
       One plaintiff, Micah Rhodes, has since been released.
     7
       Although the individual defendants are sued in both their official and their individual
     capacities, only the individual capacity allegations are at issue in this motion.
     8
       The State of Oregon (“State”) is the only new party added by the Second Amended Complaint.
     The State is a defendant only for the negligence claim.
     9
       The Complaint incorrectly refers to “Oregon Correctional Industries.” It is actually “Oregon
     Corrections Enterprises.” See Jeske Declaration for discussion.
Page 4 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
         TIW/rrc/#10182925
                                                       Department of Justice
                                                       1162 Court Street NE
                                                      Salem, OR 97301-4096
                                               (503) 947-4700 / Fax: (503) 947-4791
              Case 6:20-cv-00570-SB         Document 115              Filed 08/03/20   Page 5 of 15




     extensive ruling on the issue. Therefore, rather than repeating all those facts here, defendants

     incorporate their response to plaintiffs’ motion, including all the declarations. (Doc. 82.) In

     addition, defendants are submitting the Supplemental Declaration of Joe Bugher, which updates

     the Court on ODOC’s continued and evolving response to the crisis.

              In short, ODOC has taken numerous, concrete steps to prevent and control the spread of

     COVID-19 within its facilities. The key components of ODOC’s COVID-19 response are 1)

     education and tracking, 2) sanitation, hygiene, and personal protective equipment, 3) testing and

     medical care, 4) social distancing, 5) isolation and quarantine, and 6) screening protocols.
     These actions are set forth fully in the supporting declarations. This Court has concluded that

     “ODOC has made a valiant effort to date to respond to the COVID-19 pandemic.” Doc. 108,

     Opinion and Order, Maney v. Brown, No. 6:20-CV-00570-SB, 2020 WL 2839423, at 32 (D. Or.

     June 1, 2020). The Supplemental Bugher Declaration confirms that ODOC’s efforts have

     evolved, but not diminished as the pandemic continues.

              D. The claims.

              Plaintiffs challenge defendants’ response to the COIVD-19 pandemic within ODOC.

              Plaintiffs bring two claims. The first claim is under 42 U.S.C. § 1983 for a violation of

     the Eighth Amendment. Specifically, plaintiffs allege that defendants10 are deliberately

     indifferent to the risk of harm presented by COVID-19. This claim seeks injunctive relief as

     well as damages. The damages are sought only for a limited, as-yet-uncertified group of AICs

     called the “Damages Class.” SAC ¶ 154. This group allegedly consists of those AICS who have

     been continuously housed at ODOC since February 1, 2020 and have been diagnosed with

     COVID-19 illness. SAC ¶ 20. This motion is directed against only the damages portion of this

     claim.



     10
       This claim can only be against the individual defendants in their individual capacities, not
     against the State. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989) (states are
     not persons under § 1983).
Page 5 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
          TIW/rrc/#10182925
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                Case 6:20-cv-00570-SB        Document 115              Filed 08/03/20   Page 6 of 15




               The second claim alleges the State’s response to COVID-19 has been negligent. This

     claim also seeks damages on behalf of the so-called “Damages Class.” SAC ¶¶ 157-158. This

     motion is directed at the entirety of the negligence claim.

     III.      Standards for summary judgment.

               Summary judgment is appropriate when “there is no genuine dispute as to any material

     fact and the movant is entitled to judgment as a matter of law.” Washington Mut. Ins. v. United

     States, 636 F.3d 1207, 1216 (9th Cir. 2011); see also Fed. R. Civ. P. 56(a). The moving party

     must show the absence of a dispute regarding a material fact. Rivera v. Philip Morris, Inc., 395
     F.3d 1142, 1146 (9th Cir. 2005). In response, the nonmoving party must go beyond the

     pleadings and show there is a genuine dispute as to a material fact for trial. Id. “This burden is

     not a light one * * *. The non-moving party must do more than show there is some ‘metaphysical

     doubt’ as to the material facts at issue.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th

     Cir. 2010) (citation omitted).

               As explained below, plaintiffs cannot meet their burden in this matter.

     IV.       The Eighth Amendment claim for damages is barred by qualified immunity: There
               is no clearly established law mandating the appropriate response to this pandemic.
               Plaintiffs’ Eighth Amendment claim for damages cannot prevail because defendants are

     protected by qualified immunity. No ruling of the Supreme Court or Ninth Circuit has ever

     addressed the proper response to this type of situation, much less elevated the response to a

     constitutional requirement. The Court in this very case has ruled that plaintiffs are not likely to

     be able to show deliberate indifference. It is, therefore, impossible to find that defendants

     behaved in a way that clearly violated the law.

               A. Qualified immunity standard.

               Qualified immunity is a defense to damages claims brought under 42 U.S.C. § 1983.

     Qualified immunity applies when a government official’s conduct “’”does not violate clearly

     established statutory or constitutional rights of which a reasonable person would have known.”’”

     White v. Pauly, __ US __, 137 S. Ct. 548, 551 (2017) (citations omitted). Qualified immunity is
Page 6 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
            TIW/rrc/#10182925
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
               Case 6:20-cv-00570-SB         Document 115             Filed 08/03/20   Page 7 of 15




     extended in recognition that government officials must be given “breathing room to make

     reasonable but mistaken judgements” and “protects ‘all but the plainly incompetent or those who

     knowingly violate the law.’” Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011) (citation omitted).

              “Qualified immunity is ‘an immunity from suit rather than a mere defense to liability.’”

     Conner v. Heiman, 672 F.3d 1126, 1130, reconsid. denied, 2012 WL 4613435 (9th Cir. 2012)

     (italics in original) (citation omitted). Thus, a ruling should be made early in the case when the

     defense is dispositive. Id.; see also Saucier v. Katz, 533 U.S. 194, 200 (2001) (qualified

     immunity should be ruled upon as early as practicable if it will be dispositive). “[D]etermination
     of whether the law governing the conduct at issue is clearly established is a question of law for

     the court.” Act Up!/Portland v. Bagley, 988 F.2d 868, 873 (9th Cir. 1993).

              There are two prongs to analyzing qualified immunity. Tolan v. Cotton, 572 U.S. 650,

     655 (2014). The first prong is whether the officer violated plaintiff’s constitutional rights. Id. at

     655-56. The second prong is whether the rights were “’clearly established’ at the time of the

     violation.” Id. at 656 (citation omitted). The prongs may be evaluated in any order. Id.

              In order to avoid qualified immunity, “‘”[E]xisting precedent must have placed the

     statutory or constitutional question beyond debate.”’” White, 137 S. Ct. at 551 (citations

     omitted, brackets in original). Moreover, “the clearly established law must be ‘particularized’ to

     the facts of the case. * * * Otherwise, ‘[p]laintiffs would be able to convert the rule of qualified

     immunity . . . into a rule of virtually unqualified liability simply by alleging violation of

     extremely abstract rights.’” Id. at 552 (citation omitted, ellipses in original).

              The Supreme Court has “’”repeatedly told courts—and the Ninth Circuit in particular—

     not to define clearly established law at a high level of generality.”’” Kisela v. Hughes, __ U.S.

     __, 138 S. Ct. 1148, 1152 (2018) (citation omitted). As the Ninth Circuit has made clear, “a

     plaintiff must prove that ‘precedent on the books’ at the time the officials acted ‘would have

     made clear to [them] that [their actions] violated the Constitution.’” Hamby v. Hammond, 821

     F.3d 1085 (9th Cir. 2016) (brackets in original) (quoting Taylor v. Barkes, 575 U.S. 822 (2015)).

Page 7 -   DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
           TIW/rrc/#10182925
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
               Case 6:20-cv-00570-SB        Document 115              Filed 08/03/20   Page 8 of 15




              B. Standard for showing deliberate indifference.

              Reviewing the clearly established law for Eighth Amendment claims makes plain that

     plaintiffs cannot establish that defendants acted with deliberate indifference, let alone that they

     should reasonably have known they were doing so.

              Defendants note again that the Court has been fully briefed and has issued an extensive

     ruling on this topic. Again, defendants incorporate their brief in response to plaintiffs’ motion

     for preliminary injunction.

              In short, conditions run afoul of the Eighth Amendment when they fall short of the two-
     part deliberate indifference test set forth in Farmer v. Brennan, 511 U.S. 825 (1994). First,

     plaintiffs must show that the deprivations alleged are objectively sufficiently serious, posing “a

     substantial risk of serious harm.” Id. at 834.

              Second, plaintiffs must show that the defendant is “deliberately indifferent” to the

     plaintiff’s well-being. Farmer, 511 U.S. at 834. The standard “follows from the principle that

     ‘only the unnecessary and wanton infliction of pain implicates the Eighth Amendment.’” Id.

     (citation omitted). Deliberate indifference is greater than mere negligence, and it requires a

     showing that the “official [knew] of and [disregarded] an excessive risk to inmate health of

     safety.” Id. Furthermore, prison officials who are aware of a substantial risk to health or safety

     “may be found free from liability if they responded reasonably to the risk, even if the harm

     ultimately was not averted.” Id. at 842.

              There is one more requirement for this claim: Plaintiffs must show that each individual

     defendant was personally involved in the alleged constitutional deprivation, or that there is a

     sufficient causal connection between each individual’s wrongful action or inaction and the

     constitutional violation. Starr v. Baca, 652 F.3d 1202, 1207, rehearing en banc denied, 659 F.3d

     860 (9th Cir. 2011), cert. denied, 556 U.S. 982 (2012). In other words, vicarious liability is not

     allowed. Id. As applied to this case, plaintiffs cannot establish deliberate indifference of the

     individual defendants based on anecdotes of line employees acting contrary to policy without

Page 8 -   DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
           TIW/rrc/#10182925
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
              Case 6:20-cv-00570-SB         Document 115             Filed 08/03/20   Page 9 of 15




     defendants’ knowledge, acquiescence, or reckless indifference. Id. at 1207-08. For instance,

     isolated examples of employees without masks, shortages of cleaning materials, and the like,

     would not be deemed deliberate indifference by defendants, absent additional evidence of

     wrongdoing.

             In evaluating qualified immunity for deliberate indifference claims, the analysis is less on

     whether the defendants subjectively believed they could be violating the constitution, and more

     on whether, given the available case law, a reasonable person in defendants’ position would have

     understood that their actions were unconstitutional. Horton by Horton v. City of Santa Maria,
     915 F.3d 592, 600 (9th Cir. 2019).11

             C. Defendants have not been deliberately indifferent regarding the pandemic.

             The Court has already concluded that, as of the date of its opinion on June 1, 2020,

     “ODOC has not acted with indifference. On the contrary, the evidence that Defendants presented

     made it clear that ODOC officials are already doing their best in response to this unprecedented

     crisis.” Doc. 108, Opinion and Order at 5. “In sum, the Court finds that to date, Defendants

     have responded reasonably to the serious risks posed by the COVID-19 pandemic, and Plaintiffs

     are therefore unlikely to succeed in demonstrating that Defendants acted with deliberate

     indifference.” Id. at 38.

             While the Court’s opinion necessarily addresses only the situation as of that date, there is

     no evidence that defendants’ efforts since then have diminished. Rather, ODOC’s “valiant”

     efforts have continued and evolved along with the situation. See Supplemental Declaration of

     Joe Bugher.




     11
        The Court in Horton appears to define the objective standard to include not just whether there
     is a situation that is objectively serious, but whether there is clear authority that would cause a
     reasonable person to know that particular conduct in that situation would violate the constitution.
     Horton by Horton v. City of Santa Maria, 915 F.3d 592, 600 (9th Cir. 2019) This is
     distinguished from the subjective state of mind of the defendant.
Page 9 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
          TIW/rrc/#10182925
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4791
          Case 6:20-cv-00570-SB         Document 115              Filed 08/03/20   Page 10 of 15




          Because there has been no weakening in ODOC’s response since the hearing, the Court’s

   finding should be conclusive of the qualified immunity defense, as well as defendants’ right to

   prevail on the merits of the Eighth Amendment Claim.

          D. There is no clearly established law regarding this unprecedented situation.

                   1. This Court’s ruling precludes a finding that defendants should know
                      their response to the pandemic is unconstitutional.
          Despite the above, defendants recognize that the Court may find there to be a material

   dispute of fact as to whether defendants’ ongoing response to the pandemic continues to live up

   to the constitutional standard—though defendants contend their response remains solid.
   Nevertheless, the Court’s ruling supports qualified immunity in two ways.

          First, the Court’s conclusion indicates that even if defendants could conceivably be

   deemed deliberately indifferent, such a finding is unlikely. If the Court could not find that

   defendants were probably violating the Constitution, defendants likewise could not have

   reasonably known they were doing so. See White, 137 S. Ct. at 551 (“‘”[E]xisting precedent

   must have placed the statutory or constitutional question beyond debate.”’”) (citations omitted,

   brackets in original).

          Second, the Court’s ruling in itself would cause any reasonable party in defendants’

   position to believe their response was appropriate and to continue along that path. Unless

   plaintiffs can show that defendants’ response has drastically deteriorated since the hearing

   (which is not true), defendants could not reasonably have believed they should act differently.

          Under these circumstances, it would be illogical to find that the defendants violated any

   clearly established rights of which they should have known.

                   2. There is no controlling law establishing how prison officials should
                      respond to a pandemic of this nature.
          Besides the Court’s decision, there is no unambiguous, controlling authority that would

   demonstrate to defendants how they should respond to the COVID-19 pandemic.



Page 10 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
       TIW/rrc/#10182925
                                                  Department of Justice
                                                  1162 Court Street NE
                                                 Salem, OR 97301-4096
                                          (503) 947-4700 / Fax: (503) 947-4791
          Case 6:20-cv-00570-SB         Document 115              Filed 08/03/20   Page 11 of 15




          It is undisputed that COVID-19 is a once-in-a generation disease; a “novel” virus; a

   condition that is disrupting the world. No case could have, or does, establish rules for how

   prison officials must respond to this unique situation. To the best knowledge of defense counsel,

   there are no published cases from the Ninth Circuit or Supreme Court setting forth the requisite

   constitutional standard for prisons in light of COVID-19.

          It is true that the Supreme Court has established that willful indifference to an inmate’s

   risk of disease could implicate the Eighth Amendment. See, e.g., Helling v. McKinney, 509 U.S.

   25, 33 (1993) (prison authorities may not “ignore a condition of confinement that is sure or very
   likely to cause serious illness and needless suffering the next week or month or year.”).

          It would be incorrect, however, to apply Helling’s general proposition to hold officials

   liable for failing to enact particular containment strategies in response to COVID-19. This

   would violate the Supreme Court’s frequent exhortations not to conduct the inquiry at a high

   level of generality.

          As a recent example of the level of specificity required when making qualified immunity

   inquiries, the Ninth Circuit framed a suit by inmates exposed to a heightened risk of Valley

   Fever as adjudicating “the right to be free from heightened exposure to Valley Fever.” Hines v.

   Youseff, 914 F.3d 1218, 1229 (9th Cir.), cert denied, 140 S. Ct. 159 (2019).

          This is not to say that existing precedent must discuss identical facts. Blatantly egregious

   conduct that violates the constitution, even if under novel circumstances, is not protected. Hines,

   914 F.3d at 1230. However, there does need to be controlling precedent which places the issue

   “’beyond debate;’” that means the authority must be “from the Ninth Circuit or the Supreme

   Court—or otherwise be embraced by a ‘consensus’ of courts outside the relevant jurisdiction.’”

   Martinez v. City of Clovis, 943 F.3d 1260, 1275 (9th Cir. 2019) (citation omitted).

          Here, there is no controlling law or consensus dictating the proper response to this

   situation. Courts around the country have been confronted with the difficult task of adjudicating

   COVID-19 related cases in the prison context. If the alleged conduct were obviously unlawful,

Page 11 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
       TIW/rrc/#10182925
                                                  Department of Justice
                                                  1162 Court Street NE
                                                 Salem, OR 97301-4096
                                          (503) 947-4700 / Fax: (503) 947-4791
               Case 6:20-cv-00570-SB         Document 115             Filed 08/03/20   Page 12 of 15




     one would expect courts uniformly to find a likelihood of Eighth Amendment violations in cases

     where prison officials have taken measures that were imperfect. But courts have largely found

     the opposite – foreclosing the possibility of defendants overcoming qualified immunity.12

     Although these cases are very fact-specific and focus on the subjective component of deliberate

     indifference, prison administrators might reasonably view these and similar cases and determine

     that their own conduct does not run afoul of the Eighth Amendment.

               In light of the Court’s own decision in this very case, the decisions of other courts, and

     the lack of decisions from the Ninth Circuit or Supreme Court, defendants cannot be found to
     have violated any clearly established rights. They are thus entitled to qualified immunity on

     damages.

               The Court should grant judgment for defendants on the damages portion of the Eighth

     Amendment claim

       V.      Negligence claim fails because the State has discretionary immunity.

               Plaintiffs also sue the State of Oregon for negligence under the Oregon Tort Claims Act,

     Or. Rev. State. Chap. 30. However, the Act grants immunity for “any claim based upon the

     performance of or the failure to exercise or perform a discretionary function or duty, whether or

     not the discretion is abused.” Or. Rev. Stat. § 30.265(6)(c).

               “Discretionary immunity applies to policy judgments made by a person or body with

     governmental discretion that are ‘decisions involving the making of policy, but not to routine

     12
        See Wilson v. Williams, 961 F.3d 829 (6th Cir. 2020) (Eighth Amendment claim unlikely to
     succeed where dormitory style living made physical distancing impossible and where testing
     capacity was limited); Swain v. Junior, 961 F.3d 1276 (11th Cir. 2020) (impossibility of
     achieving social distancing does not establish deliberate indifference for Eighth Amendment
     purposes in light of other efforts); Money v. Pritzker, No. 20-CV-2093, 2020 WL 1820660 (N.D.
     Ill. Apr. 10, 2020) (fact that AICs live, eat, and sleep in close quarters where social distancing is
     impossible does not establish Eighth Amendment violation); Sanchez v. Brown, No. 3:20-CV-
     00832-E, 2020 WL 2615931 (N.D. Tex. May 22, 2020) (finding no Eighth Amendment violation
     in prison context even where six feet of social distancing was not possible); Frazier v. Kelley,
     No. 4:20-CV-00434-KGB, 2020 WL 2561956 (E.D. Ark. May 19, 2020) (fact that six feet of
     social distance between AICs was not able to be maintained at all times along with evidence
     suggesting AICs with claimed symptoms of COVID-19 were being denied testing unlikely to
     violate Eighth Amendment).
Page 12 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
            TIW/rrc/#10182925
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
             Case 6:20-cv-00570-SB         Document 115             Filed 08/03/20   Page 13 of 15




   decisions made by employees in the course of their day-to-day activities, even though the

   decision involves a choice among two or more courses of action.’” Rush v. Corvallis School

   District 509J, 291 Or. App. 252, 256 (2018) (citation omitted).

             Discretionary immunity has three criteria: the decision “must be the result of a choice,

   that is, the exercise of judgment; that choice must involve public policy, as opposed to the

   routine day-to-day activities of public officials; and the public policy choice must be exercised

   by a body or person that has, either directly or by delegation, the responsibility or authority to

   make it.” Ramirez v. Hawaii T&S Enterprises, Inc., 179 Or. App. 416, 419, rev. denied, 335 Or.
   114 (2002).

             All the requirements for discretionary immunity are met here.

             First, the decisions involve the exercise of judgment. The State had to choose the best

   methods to apply CDC and Oregon Health Authority guidelines and the rapidly evolving science

   on COVID-19 to the particular situations within each of its fourteen institutions. This fully

   aligns with the nature of a discretionary decision, as explained by the Oregon Supreme Court:

             “’In other words, insofar as an official action involves both the determination of
             facts and simple cause-and-effect relationships and also the assessment of costs
             and benefits, the evaluation of relative effectiveness and risks, and a choice
             among competing goals and priorities, an official has ‘discretion’ to the extent
             that he has been delegated responsibility for the latter kind of value judgment.’”
   Mosley v. Portland School Dist. No. 1J, 315 Or. 85, 90 (1992) (citation omitted; emphasis

   added).

             Second, the choice was one of public policy. It was no ordinary, day-to-day decision by

   a low-level employee. On the contrary, again, it has been a careful balancing act to determine

   what practices should be followed, how they should change over time, how they should be

   enforced, and how—if it all-they should differ by institution. Defendants have had to weigh the

   practical considerations against the public policy concerns of safety for AICs, staff, and the

   public; institutional order; and their statutory obligations under Or. Rev. Stat. § 423.020(1)(a-c).



Page 13 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
       TIW/rrc/#10182925
                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4791
             Case 6:20-cv-00570-SB        Document 115             Filed 08/03/20   Page 14 of 15




   See Supp. Bugher Decl ¶ 17. None of these decisions were routine decisions. Rather, they were

   ones that have fundamentally altered the daily functioning of every state prison in Oregon.

             Third, the decisions have been made by the highest-ranking people in the Oregon

   Department of Corrections and of the State. As set forth in the declarations and the Complaint,

   the defendants are the Governor of Oregon, the Director of ODOC, the Deputy Director of

   ODOC, the Assistant Director of Operations for ODOC, the Eastside Administrator of ODOC,

   the Westside Institutions Administrator for ODOC, and the Administrator for Oregon

   Corrections Enterprises. These are the people charged with the responsibility for making the
   difficult, and therefore discretionary, decisions about managing and setting the course for

   ODOC.

             Defendants anticipate that plaintiffs may argue that some of the alleged problems stem

   from the actions of on-the-ground line employees in applying policies. However, that is not

   what the specifications of negligence primarily allege. Rather, they challenge policies regarding

   a) mask requirements, b) screening, c) sanitation and disinfection, d) staff training, e) social

   distancing and release, f) testing, g) quarantining AICs pending test results, h) quarantining AICs

   after transfers, i) canceling programs, and j) housing for AICs diagnosed with COVID-19. SAC

   ¶ 154. In other words, plaintiffs’ allegations of negligence are based on defendants’ policies

   themselves, and not on an alleged failure to properly implement those policies.

             All the criteria for discretionary immunity have been met. Discretionary immunity

   applies here to mandate judgment for defendants on the negligence claim.

    VI.      Conclusion

             As a matter of law, defendants have established two types of immunity.

             First, the individual defendants are protected by qualified immunity from the damages

   portion of the first claim for relief (Eighth Amendment). Not only have they behaved reasonably

   in the face of a bewilderingly rapid pandemic, but they have done so with no clear legal authority



Page 14 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
          TIW/rrc/#10182925
                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4791
             Case 6:20-cv-00570-SB          Document 115             Filed 08/03/20   Page 15 of 15




   to guide them. As such, their conduct cannot and does not violate plaintiff’s clearly established

   rights.

             Second, the State is protected by discretionary immunity from the second claim for relief

   (negligence). All its decisions about how to respond to the COVID-19 pandemic have been

   policy judgments made by high-ranking government officers applying their discretion with little

   guidance under unique circumstances. This is the exact type of situation that calls for the

   protection of discretionary immunity.

             Defendants respectfully ask the Court to grant this motion and to dismiss the damages
   portion of the Eighth Amendment claim (and thereby the individual defendants in their

   individual capacities) and the whole of the negligence claim (and thereby the State as a

   defendant). This would leave only the claim for injunctive relief against the official capacity

   defendants.

             DATED August 3       , 2020.

                                                           Respectfully submitted,

                                                           ELLEN F. ROSENBLUM
                                                           Attorney General



                                                               s/ Tracy Ickes White
                                                           TRACY ICKES WHITE #904127
                                                           Senior Assistant Attorney General
                                                           Trial Attorney
                                                           ANDREW HALLMAN #083480
                                                           Assistant Attorney General
                                                           YUFENG LUO #184009
                                                           Assistant Attorney General
                                                           Tel (503) 947-4700
                                                           Fax (503) 947-4791
                                                           Tracy.I.White@doj.state.or.us
                                                           Andrew.Hallman@doj.state.or.us
                                                           Yufeng.Luo@doj.state.or.us
                                                           Of Attorneys for Defendants




Page 15 - DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT
       TIW/rrc/#10182925
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
